.•   ' .,,~,

      AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Pagel of!   IQ
                                           UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                              JUDGMENT IN A CRIMINAL CASE
                                        v.                                         (For Offenses Committed On or After November I, 1987)


                              Jorge Galicia-Romero                                 Case Number: 3:19-mj-22175

                                                                                   Leila W Morgan
                                                                                   Defendant's Attorney


       REGISTRATION NO. 85451298

       THE DEFENDANT:
        l2Sl pleaded guilty to count( s) 1 of Complaint
                                                ~~~----'-~~~~~~~~~~~~~~~~~~~~~~~


         D was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                     Nature of Offense                                                         Count Number(s)
       8: 1325                             ILLEGAL ENTRY (Misdemeanor)                                               1
         D The defendant has been found not guilty on count(s)                 ~~~~~~~~~~~~~~~~~~~




         D Count(s)                                                                 dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                     1)4' TIME SERVED                          D                                         days

         l2Sl   Assessment: $10 WAIVED l2Sl Fine: WAIVED
         l2Sl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the    defendant's possession at the time of arrest upon their deportation or removal.
         D      Court recommends defendant be deported/removed with relative,                          charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Thursday, May 30, 2019
                                                                      g;:D
                                                                    ff !1;.;
                                                      flII:::' .J17 !:;,~
                                                                                Date of Imposition of Sentence


       Received///
                        -<.,.,
                    . DUSM
                             l)        /
                                       I
                                                     MAY 3 0 2019
                                          CLER•<, !J.fcl. DIST,'\fCT COURT
                                       soun1E:RN OiST(lc r OF CALIFORNIA
                                                                                "lti.Jii::::wcK
                                                                                UNITED STATES MAGISTRATE JUDGE

                                     ~
                                     av ----------~
                                                liE'PUTy

       Clerk's Office Copy                                                                                                      3:19-mj-22175
